     Case 5:20-cv-01738-PD Document 19 Filed 06/11/21 Page 1 of 2 Page ID #:43




1     TRACY WILKISON
      Acting United States Attorney                                  JS-6
2
      DAVID M. HARRIS
3     Assistant United States Attorney
4     Chief, Civil Division
      CEDINA M. KIM
5     Assistant United States Attorney
6     Senior Trial Attorney, Civil Division
      ARMAND ROTH, CSBN 214624
7     Special Assistant United States Attorney
8            Social Security Administration
             160 Spear Street, Suite 800
9            San Francisco, CA 94105
10           Telephone: (415) 977-8924
             Facsimile: (415) 744-0134
11           Email: armand.roth@ssa.gov
12    Attorneys for Defendant
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15
16
      DELIA GUERRA                               ) No. 20-01738 PD
17        Plaintiff,                             )
18                                               )
                   v.                            ) JUDGMENT
19                                               )
20    ANDREW SAUL,                               )
      Commissioner of Social Security,           )
21
                                                 )
22          Defendant.                           )
23                                               )
24
25          The Court having approved the parties’ stipulation to voluntary remand
26
      pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
27
28    ADJUDGED AND DECREED that the above-captioned action is remanded to the



                                                 1
     Case 5:20-cv-01738-PD Document 19 Filed 06/11/21 Page 2 of 2 Page ID #:44




1     Commissioner of Social Security for further proceedings consistent with the
2     stipulation to remand.
3
4
5
      DATE: June 11, 2021
6
7
                                                                                    __
8                              THE HONORABLE PATRICIA DONAHUE
                               UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
